Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 21, 2015

                                            No. 04-15-00308-CR

                                      IN RE Richard A. PADILLA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On May 18, 2015, relator filed a petition for writ of mandamus. This court has
determined that we do not have jurisdiction to consider relator’s petition. The petition is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on May 21, 2015.




                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause Nos. 2007CR4263 and 2007CR4264, styled The State of Texas v. Richard A.
Padilla, pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.